Exhibit 10.2

ENPRO INDUSTRIES, INC.

AMENDED AND RESTATED 2002 EQUITY COMPENSATION PLAN

RESTRICTED SHARE UNITS AWARD AGREEMENT

FOR

MANAGEMENT STOCK PURCHASE DEFERRAL PLAN

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

 

GRANTED TO

 

GRANT DATE

 

NUMBER OF UNITS

[                    ]   [                    ]   [            ]

This Restricted Share Units Award Agreement, including all Exhibits hereto (the
“Agreement”), is made between EnPro Industries, Inc., a North Carolina
corporation (the “Company”), and you, an employee of the Company or one of its
subsidiaries.

The Company sponsors the EnPro Industries, Inc. Amended and Restated 2002 Equity
Compensation Plan (the “Plan”). A prospectus describing the Plan is enclosed as
Exhibit A. The Plan itself is available upon request, and its terms and
provisions are incorporated herein by reference. When used herein, the terms
which are defined in the Plan shall have the meanings given to them in the Plan,
as modified herein (if applicable).

In recognition of the value of your contribution to the Company, you and the
Company mutually covenant and agree as follows:

 

1. Subject to the terms and conditions of the Plan and this Agreement, the
Company awards to you the number of Restricted Share Units shown above (the
“Units”), upon the grant date shown above (the “Grant Date”), in connection with
your participation in the EnPro Industries, Inc. Management Stock Purchase
Deferral Plan.

 

2. You acknowledge having read the Prospectus and agree to be bound by all the
terms and conditions of the Plan and this Agreement.

 

3. The Units are issued pursuant to this Agreement and shall vest and become
payable on the date(s) shown on the enclosed Exhibit B. You shall not have the
right to sell or otherwise dispose of the Units or any interest therein.

 

4. You shall have no right to vote any of the Units with respect to any matter
presented for a vote of the holders of the Company’s Common Stock and, with
respect to the Units, you shall not be entitled to receive any dividends on the
Company’s Common Stock when such dividends are paid.

 

5. Upon the vesting of Units, with respect to each vested Unit you shall be
entitled to receive from the Company, on a deferred basis, either, at the
Company’s election, (i) one share of Common Stock or (ii) a cash payment in
amount equal to the fair market value (as defined in the Plan) of one share of
Common Stock, to be paid upon the payment date to be determined in accordance
with paragraph (d) of the enclosed Exhibit B (the “Payment Date”), plus, in
either case (i) or (ii), a cash payment equal to the aggregate amount of cash
dividends paid with respect to one share of Common Stock from the Grant Date to
and including the Payment Date.

 

6. You acknowledge and agree that upon your termination of employment with the
Company and its subsidiaries prior to the Units becoming vested in accordance
with paragraph 3 and Exhibit B of this Agreement or otherwise in accordance with
the Plan, your right to receive payment on any such unvested Units shall
automatically, without further act, terminate.

 

7.

You agree that you shall comply with (or provide adequate assurance as to future
compliance with) all applicable securities laws and income tax laws as
determined by the Company as a condition precedent to the payment of any amount
pursuant to this Agreement. In addition, you agree that, upon request, you will
furnish a letter agreement providing that (i) you will not distribute or resell
in violation of the Securities Act of 1933, as



--------------------------------------------------------------------------------

  amended, any of shares of the Company’s Common Stock delivered in payment of
the Units (ii) you will indemnify and hold the Company harmless against all
liability for any such violation and (iii) you will accept all liability for any
such violation.

 

8. By executing and returning the Beneficiary Designation Form attached as
Exhibit C, you may designate a beneficiary to receive any payment to be made
hereunder in the event of your death while in service with the Company. If you
do not designate a beneficiary or if your designated beneficiary does not
survive you, then your beneficiary will be your estate.

 

9. The existence of this award shall not affect in any way the right or power of
the Company to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issue of bonds,
debentures, preferred or prior preference stocks ahead of or convertible into,
or otherwise affecting the Company’s Common Stock or the rights thereof, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

10. Any notice which either party hereto may be required or permitted to give to
the other shall be in writing and may be delivered personally, by intraoffice
mail, by fax, by electronic mail or other electronic means, or via a postal
service, postage prepaid, to such electronic mail or postal address and directed
to such person as the Company may notify you from time to time; and to you at
your electronic mail or postal address as shown on the records of the Company
from time to time, or at such other electronic mail or postal address as you, by
notice to the Company, may designate in writing from time to time.

 

11. Regardless of any action the Company or your employer takes with respect to
any or all income tax, payroll tax or other tax-related withholding
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items owed by you is and remains your responsibility and that the
Company and/or your employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of this award, including the grant, vesting and payment of the Units and the
subsequent sale of any shares of Common Stock delivered in payment of any Units;
and (ii) do not commit to structure the terms of the grant or any aspect of the
Units to reduce or eliminate your liability for Tax-Related Items.

In the event the Company determines that it and/or your employer must withhold
any Tax-Related Items as a result of your participation in the Plan, you agree
as a condition of the grant of the Units to make arrangements satisfactory to
the Company and/or your employer to enable it to satisfy all withholding
requirements, including, but not limited to, withholding any applicable
Tax-Related Items from the vesting and payment of the Units. In addition, you
authorize the Company and/or your employer to fulfill its withholding
obligations by all legal means, including, but not limited to: withholding
Tax-Related Items from your wages, salary or other cash compensation your
employer pays to you; withholding Tax-Related Items from the cash proceeds, if
any, received upon sale of any shares of Common Stock received in payment of
Units; and at the time of vesting or payment, withholding shares of Common Stock
or the cash payment to be delivered in payment of the Units sufficient to meet
minimum withholding obligations for Tax-Related Items. The Company may refuse to
deliver shares of Common Stock, or the cash payment, upon vesting of the Units
if you fail to comply with any withholding obligation.

 

12. In the event any provision of this Agreement shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. This
Agreement constitutes the final understanding between you and the Company
regarding the Units. Any prior agreements, commitments or negotiations
concerning the Units are superseded. Subject to the terms of the Plan, this
Agreement may only be amended by a written instrument signed by both parties.



--------------------------------------------------------------------------------

13. The validity, construction and effect of this Agreement are governed by, and
subject to, the laws of the State of North Carolina and the laws of the United
States, as provided in the Plan. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this grant or this Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of North Carolina and agree that such litigation shall be
conducted solely in the courts of Mecklenburg County, North Carolina or the
federal courts for the United States for the Western District of North Carolina,
where this grant is made and/or to be performed, and no other courts.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and you have hereunto set your hand, all effective as
of the Grant Date listed above.

 

ENPRO INDUSTRIES, INC.     EMPLOYEE By:  

 

   

 

Its:  

 

    [                    ]



--------------------------------------------------------------------------------

EXHIBIT A

[current Plan prospectus]

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

ENPRO INDUSTRIES, INC.

AMENDED AND RESTATED 2002 EQUITY COMPENSATION PLAN

RESTRICTED SHARE UNITS AWARD AGREEMENT

FOR

MANAGEMENT STOCK PURCHASE DEFERRAL PLAN

Vesting of Shares

(a) Vesting Schedule. Subject to the provisions of paragraph (b) below, the
Units shall become vested as follows if you remain employed with the Company and
its subsidiaries through the dates specified: the Units will vest on the third
anniversary of the Grant Date (the “Vesting Date”).

(b) Termination of Employment Prior To Vesting. If your employment with the
Company and its subsidiaries terminates prior to the Vesting Date of Units, then
such Units shall be forfeited; provided, however, that the Units shall become
immediately vested in the event of termination of your employment as a result
of: (i) your death or (ii) your becoming totally disabled under the Company’s
Long-Term Disability Plan, and provided, further that in the event of
termination of your employment as a result of your retirement under the
Company’s Salaried Pension Plan (or a similar pension plan maintained by a
subsidiary that is your employer) the Units shall become immediately vested upon
such retirement in the following amounts: one-third of the Units will become
vested if your retirement occurs on or after the first anniversary of the Grant
Date but before the second anniversary of the Grant Date, and two-thirds of the
Units will become vested if your retirement occurs on or after the second
anniversary of the Grant Date but before the third anniversary of the Grant
Date.

(c) Vesting Pursuant to the Plan. Notwithstanding anything herein to the
contrary, this award shall become vested upon a Change in Control (as defined in
the Plan).

(d) Payment of Vested Units. Vested Units are payable on a deferred basis at the
same time that your “Payment Sub-Account” for the 20     “Plan Year” under the
EnPro Industries, Inc. Management Stock Purchase Deferral Plan is payable, based
on your prior election under such plan.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

ENPRO INDUSTRIES, INC.

AMENDED AND RESTATED 2002 EQUITY COMPENSATION PLAN

RESTRICTED SHARE UNITS AWARD AGREEMENT

FOR

MANAGEMENT STOCK PURCHASE DEFERRAL PLAN

Beneficiary Designation Form

Please complete this form only if you haven’t already designated a beneficiary
for your Units granted under the Plan or if you wish to change your current
beneficiary designation. Completed forms should be returned to Julie Lentz at
5605 Carnegie Blvd., Suite 500, Charlotte, NC 28209 or
julie.lentz@enproindustries.com.

 

GRANT DATE

 

NUMBER OF UNITS

[                    ]   [            ]

With respect to the above described award of Units under the EnPro Industries,
Inc. Amended and Restated 2002 Equity Compensation Plan (the “Plan”), I hereby
designate the following person or entity as my beneficiary with respect to any
delivery of payment with respect to the Units in the event of my death.

If my beneficiary named below predeceases me, any such payment will be made to
my estate.

 

Name and Address

of Beneficiary

 

Social Security #

 

Relationship

to Participant

 

 

 

 

 

 

   

 

   

I understand that I may change this designation at any time by executing a new
form and delivering it to the Human Resources Department. This designation
supersedes any prior beneficiary designation made by me under the Plan with
respect to the Units.

 

     

 

      Employee’s Name (Please print) Witness:  

 

   

 

      Signature of Employee       Date:  

 

Received by the Human Resources Department this      day of             ,
        .       By:  

 

 

C-1